Citation Nr: 9929100	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether the veteran perfected an appeal with respect to a 
claim of entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for a speech disorder.

3.  Entitlement to service connection for porphyria cutanea 
tarda (PCT), claimed as secondary to exposure to Agent 
Orange.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954 and from December 1955 to August 1977.  This 
matter comes to the Board of Veterans' Appeals (Board) rating 
decisions of the Department of Veterans Affairs (VA) Manila 
Regional Office (RO).  

The procedural history of this case is as follows:  By 
November 1993 rating decision, the RO denied service 
connection for residuals of malaria.  Although a Statement of 
the Case with respect to this issue was issued in August 
1994, it does not appear that the veteran thereafter 
perfected a timely appeal.  Thus, pursuant to the holding of 
the U.S. Court of Appeals for Veterans Claims (Court) in 
Marsh v. West, 11 Vet. App. 468 (1998), this matter must be 
remanded to the RO and is addressed in more detail below.

By June 1994 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD), 
assigning it an initial 30 percent rating, effective February 
18, 1994, the date of receipt of claim for increase.  In 
January 1995, the veteran perfected an appeal regarding the 
initial 30 percent rating assigned by the RO.  Then, by 
August 1998 rating decision, the RO increased the rating for 
the veteran's PTSD to 100 percent, effective February 18, 
1994.  As the maximum benefit allowed by law has been 
assigned, the issue of an increased, initial rating for PTSD 
is no longer in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Moreover, the RO finding that the criteria 
for a 100 percent schedular rating for PTSD were met as of 
February 18, 1994 renders the appeal on the veteran's 
subsequent October 1994 TDIU claim moot.  See Green v. West, 
11 Vet. App. 472 (1998). 

By June 1994 rating decision, the RO denied service 
connection for a heart disability.  The veteran initiated an 
appeal with this determination in August 1994.  By January 
1999 rating decision, the RO awarded service connection for 
arteriosclerotic heart disease on the basis of aggravation.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  An initial 30 
percent rating was assigned, effective February 18, 1994.  
The grant of service connection for arteriosclerotic heart 
disease constitutes a full award of the benefit sought on 
appeal.  As there is no jurisdiction-conferring Notice of 
Disagreement as to the down-stream elements of compensation 
level or effective date for this disability, those issues are 
not currently in appellate status.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

By December 1995 rating decision, the RO denied service 
connection for a speech disorder, claimed as secondary to 
PTSD.  The veteran submitted a Notice of Disagreement with 
this issue in February 1996 and a Statement of the Case was 
issued in March 1996.  By March 1996 rating decision, the RO 
denied the claim of service connection for PCT, claimed 
secondary to exposure to Agent Orange.  He disagreed with 
this decision later that month and a Statement of the Case 
was issued in April 1996.  Thereafter, at an April 1996 
hearing, the veteran addressed his claims of service 
connection for a speech disorder and PCT.  Thus, although a 
VA Form 9 pertaining to these issues is not of record, as a 
transcript of his hearing testimony is on file, the Board 
finds that the transcript constitutes a timely substantive 
appeal.  See 38 C.F.R.§ 20.202 (1998); Tomlin v. Brown, 5 
Vet. App. 355 (1993) (holding that transcribed oral remarks 
satisfy the statutory and regulatory requirement that a 
pleading be in writing).  Thus, these issues are properly in 
appellate status.

The Board observes that by May 1995 letter, the veteran 
claimed entitlement to service connection for residuals of a 
right foot injury, on the theory that his service-connected 
PTSD caused him to kick a gate out of anger and break his 
right foot.  It does not appear that this matter has been 
addressed by the RO; thus, it is referred back to the RO for 
initial adjudication.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it.  Under 38 U.S.C.A. § 7105(a) 
(West 1991), an appeal to the Board must be initiated by a 
Notice of Disagreement and completed by a substantive appeal 
after a Statement of the Case is furnished to the veteran.  
In essence, the following sequence is required:  There must 
be a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.302(b) (1998).

In this case, as set forth above, by November 1993 rating 
decision, the RO denied service connection for malaria.  The 
veteran was notified of this decision by letter dated later 
that month and in May 1994, he submitted a Notice of 
Disagreement with the RO's adverse decision.  A Statement of 
the Case was issued on August 24, 1994, but it does not 
appear that the veteran perfected an appeal with respect to 
this issue within the applicable time period.  In reviewing 
the record, the Board can find no statement from the veteran 
received within the applicable time period which may be 
construed, even liberally, as a substantive appeal regarding 
the claim of service connection for malaria.  Thus, although 
the RO certified this issue for appellate consideration, it 
appears that it is not properly before the Board.  YT v. 
Brown, 9 Vet. App. 195 (1996); Roy v. Brown, 5 Vet. App. 554 
(1993).  

However, pursuant to the Court's holding in Marsh v. West, 11 
Vet. App. 468 (1998), the Board is precluded from determining 
in the first instance whether an appeal has been timely 
perfected.  As such, the veteran must be afforded the 
opportunity to present evidence and argument as to whether he 
filed a timely substantive appeal with regard to the issue of 
entitlement to service connection for malaria.  

Regarding the remaining issues of service connection for a 
speech disorder and PCT, the Board observes that the 
veteran's service medical records are not currently in the 
claims folder.  However, they were apparently of record at 
one time as previous rating decisions of the RO make specific 
reference to the service medical records.  Moreover, it 
appears that the veteran himself may have copies of his 
service medical records as he has frequently submitted 
excerpts in support of his various claims.  It is the opinion 
of the Board that a thorough review of the veteran's claims 
of service connection for a speech disorder and PCT is not 
possible without a complete set of his service medical 
records.  The Court has recently emphasized that VA 
adjudicators need to obtain all evidence in the possession of 
the government which could be determinative of the claim.  
Dunn v. West, 11 Vet. App. 462 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
reasonable opportunity to submit evidence 
and argument on whether a timely 
substantive appeal has been submitted on 
the issue of entitlement to service 
connection for malaria.  Thereafter, the 
RO should formally adjudicate the matter 
of whether a timely substantive appeal 
has been submitted on this issue.

2.  If it is determined by the RO that a 
timely substantive appeal has not been 
submitted, the veteran should be informed 
of the right to file a Notice of 
Disagreement with that determination.  If 
a timely Notice of Disagreement is 
received, appropriate appellate 
procedures should be followed.  Only if 
the veteran is successful in perfecting 
an appeal, should the case be returned to 
the Board.

3.  The RO should attempt to obtain, with 
the assistance of the veteran if 
necessary, a complete copy of his service 
medical records corresponding to both 
periods of his active service.  All 
efforts to obtain the service medical 
records should be documented in the 
claims folder.

Thereafter, the RO should review the case if additional 
evidence has been obtained.  If the benefits sought on appeal 
are not granted, the veteran should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  In any event, the case should be 
returned to the Board for further appellate consideration

The veteran has the right to submit additional evidence and 
argument on matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



